Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention includes a modulator of a distance measuring sensor unit having a photographing pattern that includes a plurality of patterns different from each other, and modulates intensity of light; and a gesture detecting unit dividing image data obtained by receiving light transmitted through the modulator by the image sensor, restoring an image by calculation based on a developing pattern corresponding to the photographing pattern in a divided unit, and obtaining an image for detecting gesture of a user. This makes it possible to obtain an image of an object in an outside world without using a lens for forming an image. Therefore, it is possible to reduce a load on a user when the user wears the apparatus.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was an image display apparatus and an image display method including, inter alia, 
a modulator provided on a light receiving surface of the image sensor, the modulator having a first pattern that includes a plurality of patterns different from each other, the modulator being configured to modulate intensity of light; and 
a gesture detecting unit configured to divide image data obtained by receiving light transmitted through the modulator by the image sensor in accordance with the plurality of patterns included in the first pattern, the gesture detecting unit being configured to restore an image by calculation based on a 
a modulator provided on a light receiving surface of the image sensor, the modulator having a first pattern that includes a plurality of patterns different from each other, the modulator being configured to modulate intensity of light, and 
a gesture detecting step of dividing image data obtained by receiving light transmitted through the modulator by the image sensor in accordance with the plurality of patterns included in the first pattern, restoring an image by calculation based on a second pattern corresponding to the first pattern, and obtaining an image for detecting gesture of the user, of claim 11 (fig. 1, 2 and 21).
Shimano (US 2019/0020789) teaches an image sensor that has a plurality of pixels arranged in an array on an imaging surface and converts a captured optical image into an image signal. A modulator is provided on a light receiving surface of the image sensor and modulates the light intensity using a grating pattern. An image processor performs image processing of the image signal output from the image sensor. The modulator has a grating substrate and a first grating pattern is formed on a first side of the grating substrate adjacent to a light receiving side of the image sensor. The grating pattern is composed of a plurality of concentric circle patterns. Each concentric circle pattern has concentric circles having a pitch which becomes smaller in inverse proportion to the distance from the center thereof. The plurality of concentric circle patterns do not overlap with each other in the grating pattern.  Shimano does not teach nor suggest above modulation and gesture detection as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628